 


FINANCIAL ADVISORY AND INVESTMENT BANKING AGREEMENT


This Agreement is made and entered into this 2nd  day of November, 2007, between
vFinance Investments, Inc. (“VFIN”) and Mortgagebrokers.com Holdings, Inc. (OTC
BB: MBKR) (“Company”).


A glossary of definitions as used in this Agreement is set forth in Paragraph
11, below.


The parties hereto agree as follows:


1.     Engagement; Nature of Services:
 
a) Company hereby engages VFIN as Company’s non-exclusive financial advisor to
render financial and other general advice as an investment banker, including,
without limitation, advice relating to “Transactions” and/or “Financings” and
similar matters, as may be reasonably requested by Company.  In that regard,
VFIN will assist Company in identifying, analyzing, structuring, negotiating and
obtaining sources of financing for suitable business opportunities which Company
may take advantage of by purchase or sale of stock or assets, assumption of
liabilities, merger, consolidation, tender offer, strategic relationship, joint
venture, franchise agreement, licensing agreement, royalty agreement, financing
arrangement or any similar transaction or combination thereof.  This Agreement
shall not be construed as a firm commitment or guarantee of financing which
shall be on a “best efforts” basis only.  VFIN shall obtain the consent of
Company prior to contacting any potential participants in a proposed Transaction
or Financing.  The decision to consummate a Transaction and/or Financing shall
be in the Company’s sole and absolute discretion, and no compensation shall be
due under this agreement unless the Company notifies VFIN in writing that it
wishes to utilizes its services.
 
b) VFIN shall not be required to undertake duties not reasonably within the
scope of the financial advisory or investment banking services contemplated by
this Agreement or to spend any minimum amount of time in providing such
services.  VFIN does not provide tax, accounting or legal advice.  Public
offerings, if any, shall be subject to a separate agreement and are expressly
not addressed in this Agreement.


c) VFIN shall render such other financial advisory and investment banking
services as may from time to time be agreed upon in writing by VFIN and Company
(e.g., fairness opinions, business plans, etc.).  The fees payable for any such
other services shall be customary investment banking fees to be mutually agreed
upon based upon the nature and type of such services to be rendered.
 
2.     Term:  Subject to Paragraph 4, this Agreement shall commence upon
execution and be effective for a period of Fourteen (14) months and may be
terminated on thirty days’ written notice by either party to the other. If this
contract is terminated by Vfinance within first 12 (Twelve) months, Vfinance is
not entitled to its shares and compensation.





--------------------------------------------------------------------------------








3.     Compensation:    In consideration of the services to be rendered by VFIN
hereunder, Company shall issue to VFIN “Retainer Shares”, “Transaction Fees”
and/or “Financing Fees.”


a) Retainer Shares: Upon execution hereof, Company shall issue to VFIN fifty
thousand (50,000) shares of Company (the “Retainer Shares”).  The Retainer
Shares Agreement shall contain customary terms, including without limitation,
piggyback registration rights.  The Retainer Shares shall be issued to VFIN
and/or its designees.


b) Transaction Fees:  At the first closing under each Transaction, Company shall
pay to VFIN a fee (each a “Transaction Fee”) in immediately available funds
equal to five percent (5%) of the “Aggregate Consideration” exchanged or
received in connection with such Transaction; provided, however, that any
Transaction Fee due to VFIN as a result of consideration which is contingent
upon the occurrence of some future event (e.g., an earn out or the realization
of earnings projections) shall be payable at the earlier of: (i) the receipt of
such consideration, or (ii) the time that the amount of such consideration can
be determined.


c) Financings:


(i) Financing Fees:  At the first closing under each Financing, Company shall
pay to VFIN a fee on VFIN-introduced sources (each a “Financing Fee”) in
immediately available funds equal to the sum of one and one-half percent (1
1/2%) of all secured debt funds available; plus four percent (4%) of all
unsecured debt funds available, plus ten percent (10%) of all equity funds
raised in amounts up to $3 million, eight percent (8%) in amounts from $3
million to $6 million, and seven percent (7%) for amounts greater than $
6million, in the private markets in connection with such Financing.  For
purposes of calculating any Financing Fee, convertible securities shall be
treated as equity. The Financing Fee shall be calculated on the gross total
credit facility before any deductions, including but not limited to fees,
deposits, transaction expenses, reserves, insurance or other amounts withheld or
paid by the “Financing Source.” If a Transaction results from an introduction by
the Company to a Financing Source, then fees associated with that particular
Transaction shall be reduced by half.  If the funds raised by Company pursuant
to a Financing are to be received in whole or in part via installment payments,
such installment payments shall be valued on a discounted present value basis
using a discount rate of eight percent (8%) per annum.


(ii) Financing Warrants: In addition, at the first closing under the first
Financing hereunder, Company shall issue to VFIN additional warrants (the
“Financing Warrants”) to purchase such number of shares of the common stock of
Company equal to: (x) ten percent (10%) of the aggregate number of fully diluted
shares of common stock as shall have been purchased by Financing Sources
pursuant to the Financing, or (y) ten percent (10%) of the aggregate number of
fully diluted shares of common stock into which any convertible securities which
shall have been purchased by Financing Sources pursuant to the Financing may be
converted (after giving effect to any increase in shares under a ratchet or
similar provision pursuant to which the number of shares initially purchased is
subsequently increased).  
 
 

--------------------------------------------------------------------------------


 
 
The Financing Warrants shall be exercisable for a period of five years from the
date of issuance on the same terms and conditions applicable to, and with an
exercise price per share equal to the effective per share price paid by,
Financing Sources for a share of common stock of Company.  The terms of the
Financing Warrants shall be set forth in an agreement (the “Financing Warrant
Agreement”) in form attached hereto as Annex B.  The Financing Warrant Agreement
shall contain customary terms, including without limitation, provisions for
“cashless” exercise, price based anti-dilution, and customary piggyback
registration rights.


d)  Transactions and Financings of Related Entities:  In calculating the
compensation payable to VFIN hereunder, the parties understand and agree that
the definition of Transaction and Financing shall be broadly construed so as to
include any transactions and financing of Company’s subsidiaries, affiliates,
successors or other controlled units, either existing or formed subsequent to
the date hereof.


4.     Non-renewal or Termination:   Upon non-renewal or termination of this
Agreement, VFIN shall provide Company with a written list of parties with whom
it has had discussions in connection with any proposed Transaction or
Financing.  Notwithstanding any such non-renewal or termination, VFIN shall be
entitled to the compensation provided under Paragraph 3 with respect to any
Transaction or Financing which shall be consummated with any party named on such
list within Eighteen (18) months following such non-renewal or termination.


5.     Reimbursement of Expenses: Promptly following presentation of customary
documentation, Company shall reimburse VFIN for all reasonable fees and
disbursements of VFIN’s outside counsel and VFIN’s reasonable travel and
out-of-pocket expenses as incurred in connection with the services performed by
VFIN pursuant to this Agreement, including without limitation, hotel, food and
associated expenses including long-distance telephone calls;  provided that to
the extent any such reimbursement would cause aggregate reimbursement to exceed
Three Thousand Dollars ($3,000), such excess fees and disbursements, shall be
subject to Company’s prior approval.


6.      No Public Disclosure: Company acknowledges that all opinions and advice
(written or oral) given by VFIN to Company in connection with VFIN’s engagement
are intended solely for the benefit and use of Company and Company agrees that
no person or entity other than Company shall be entitled to make use of or rely
upon such opinion or advice to be given hereunder, and no such opinion or advice
shall be used for any other purpose or reproduced or disseminated, in any manner
or for any purpose, nor may Company make any public references to VFIN without
VFIN’s prior written consent.


7.      Non-Exclusive Services:  Company acknowledges that VFIN and its
affiliates are in the business of providing financial advisory services,
investment banking services, and consulting advice to others.  Nothing herein
contained shall be construed to limit or restrict VFIN in conducting such
business with others, or in rendering such advice to others, except as such
advice may relate to matters relating to Company’s business and properties.
 
 

--------------------------------------------------------------------------------



8.     Reliance Upon Information:  Company recognizes and confirms that, in
advising Company and in fulfilling its engagement hereunder, (i) VFIN will use
and rely on data, material and other information furnished to VFIN, and (ii)
VFIN may rely upon such data, material and other information without any
independent investigation or appraisal to verify its accuracy, completeness or
veracity, except to the extent VFIN has actual knowledge to the
contrary.  Company represents and warrants that all such data, material and
other information provided by Company will be true and accurate in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in light of the circumstances under which such statements are
made.   VFIN shall be under no obligation to make an independent appraisal of
assets or an independent investigation or inquiry as to any information
regarding, or any representations of, any other participant in a Transaction or
Financing, nor shall VFIN have any liability with regard thereto.  If, in VFIN’s
opinion after completion of its due diligence process, the condition or
prospects of Company, financial or otherwise, are not substantially as
represented or do not fulfill VFIN’s expectations, VFIN shall have the sole
discretion to determine its continued participation in any proposed Financing
and/or Transaction.
 
9.     Indemnification Agreement: To induce VFIN to act on behalf of Company in
connection with VFIN’s engagement hereunder, Company and VFIN are entering into
a separate indemnification agreement substantially in the form attached hereto
as Annex A and dated the date hereof, providing for the indemnification of VFIN
by Company.  VFIN has entered into this Agreement in reliance on the indemnities
set forth in such indemnification agreement.


10.    Independent Contractor: VFIN shall perform its services hereunder as an
independent contractor and not as an employee of Company or an affiliate
thereof.  VFIN shall have no authority to act for, represent or bind Company or
any affiliate thereof in any manner, except as may be agreed to expressly by
Company in writing from time to time.


11.    Definitions:


a) “Aggregate Consideration” shall mean the total consideration (i.e., stock,
cash, assets and all other property (real or personal, tangible or intangible)
plus any debt assumed) exchanged or received, or to be exchanged or received
directly or indirectly by Company or any of its security holders or subsidiaries
or affiliates in connection with a Transaction, including, without limitation,
any amounts paid or received, or to be paid or received pursuant to any
employment agreement (to the extent such amounts exceed reasonable and customary
compensation for actual services to be rendered), consulting agreement, covenant
not to compete, earn-out or contingent payment right or similar arrangement,
agreement or understanding, whether oral or written, associated with a
Transaction.


Consideration paid or to be paid other than in cash shall be valued at fair
market value, except that liabilities assumed and notes issued will be valued at
the face amount thereof.  The fair market value of consideration paid in
securities for which there is a recognized trading market shall be based on the
closing “offer” price of the securities on the day immediately preceding the
closing of the Transaction and shall be computed as if the securities were
freely tradable.


b)  “Company” shall mean  Mortgagebrokers.com Holdings, Inc.

 

--------------------------------------------------------------------------------


 
c)  “Financing” shall mean any debt financing and/or equity investment in
Company pursuant to which funds are received or to be received by Company,
including without limitation any lease financing, vendor financing, government
sponsored financing or any similar transaction or combination thereof.  The
amount of funds raised pursuant to a Financing shall be deemed to include the
total value of “Securities” sold directly or indirectly, in connection with the
Financing, including any proceeds received by Company upon the exercise of any
options, warrants and/or similar securities; any amounts paid into escrow; and
any amounts payable in the future whether or not subject to any
contingency.  For purposes of clarity, Financing shall not include:


 (x) a “Transaction” (i.e., a transaction pursuant to which funds are received
by Company’s shareholders); or unless initiated with the assistance of, or
materials prepared by, VFIN: (y) working capital financing provided by
commercial bank loan departments; or (z) extensions, renewals or modifications
of financings or refinancings with existing creditors.


d)  “Financing Fee” is defined in Section 3(c)(i).


e) “Financing Source” shall mean a party participating in a Financing by being
the source of funds, raised thereunder through the purchase or other acquisition
or receipt of Securities.
 
f)  “Financing Warrants” are defined in Section 3(c)(ii).


g) “Financing Warrant Agreement” is defined in Section 3(c)(ii).


h)   “Retainer Shares” is defined in Section3(a).


i)  “Securities” shall mean debt, mezzanine and/or equity interests or any
combination thereof.


j) “Transaction” shall mean any merger, business combination or reorganization,
acquisition of some or all of the stock or assets of another company, purchase
or sale of some or all of the stock or assets of Company not in the ordinary
course of business, joint venture, strategic relationship, licensing agreement,
royalty agreement, franchise agreement, distribution agreement or any similar
transaction or combination thereof.


k)  “Transaction Fee” is defined in Section 3(b).
 
l)   “VFIN” shall mean vFinance Investments, Inc.

12.  Miscellaneous:


      a) Entire Agreement:  This Agreement and Annex A constitute the entire
agreement and understanding of the parties hereto, and supersede any and all
previous agreements and understandings, whether oral or written, with respect to
the matters set forth herein.
 



--------------------------------------------------------------------------------






  No provision of this Agreement may be amended, modified or waived, except in a
writing signed by the parties.  This Agreement and the Annex shall be binding
upon and inure to the benefit of each of the parties and their respective
successors, legal representatives and assigns.




b) Notice: Any notice or communication permitted or required hereunder shall be
in writing and shall be deemed sufficiently given if hand-delivered or sent
postage prepaid by certified mail, return receipt requested as set forth below,
or to such other address as either party may notify the other of in writing:


if to Company, to:
MortgageBrokers.com Holdings, Inc.
 
11-260 Edgeley Blvd
 
 Concord, Ontario L4K-3Y4
 
Attn:   Alex Haditaghi
 
Chief Executive Officer
 
  
if  to vFinance
 
Investments, Inc. to:
vFinance Investments, Inc.
 
3010 N. Military Trail, Suite 300
 
Boca Raton, Florida  33431
 
Attn:  Chief Financial Officer

 
c) Governing Law; Exclusive Jurisdiction:  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
giving effect to its conflict of law principles.  Any dispute which may arise
between the parties arising out  of or in connection with this Agreement shall
be adjudicated before a court located in New York and they hereby submit to the
exclusive jurisdiction of the courts of the State of New York and of the federal
court in the applicable district of New York with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, waive trial by jury in any such action or proceeding, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, to the address
set forth in Paragraph 12





--------------------------------------------------------------------------------



 


If the foregoing correctly sets forth our understanding with respect to the
foregoing, please so indicate by signing below, at which time this letter shall
become a binding agreement.





                    VFINANCE INVESTMENTS, INC.

 
                    By:  /s/                        
                    Jonathan C. Rich
                    Executive Vice President, Investment Banking
 
 
Accepted and Agreed:


MORTGAGEBROKERS.COM HOLDINGS, INC.


By:  /s/                        
Name:  Alex Haditaghi
Title:  Chief Executive Officer





--------------------------------------------------------------------------------




ANNEX A
Indemnification Provisions to Financial Advisory and Investment Banking
 Agreement (the “Agreement”) dated November 2, 2007 between
 vFinance Investments, Inc.  (“VFIN”) and Mortgagebrokers.com Holdings, Inc.
(the “Company”)

--------------------------------------------------------------------------------




1.  
Company agrees to (a) reimburse VFIN, its affiliates and their respective
directors, officers, employees, agents and controlling persons (each, an
“Indemnified Party”) promptly, upon demand, for actual, out-of-pocket expenses
(including reasonable fees and expenses for legal counsel) as they are incurred
in connection with the investigation of, preparation for or defense of any
pending or threatened claim, or any litigation, proceeding or other action in
connection with or arising out of or relating to the engagement of VFIN under
the Agreement, or any actions taken or omitted, services performed or matters
contemplated by or in connection with the Agreement, (collectively, a “Claim”);
and (b) to indemnify and hold harmless each Indemnified Party from and against
any and all out-of-pocket losses, claims, damages and liabilities, joint or
several, to which any Indemnified Party may become subject, including any amount
paid in settlement of any litigation or other action (commenced or threatened)
to which Company shall have consented in writing (such consent not to be
unreasonably withheld), whether or not any Indemnified Party is a party and
whether or not liability resulted; provided, however, that Company shall not be
liable in respect of any loss, claim, damage or liability to the extent that a
court or other agency having competent jurisdiction shall have determined by
final judgment (not subject to further appeal) that such loss, claim, damage or
liability shall have been incurred solely as a direct result of the willful
misconduct or gross negligence of such Indemnified Party.



An Indemnified Party shall have the right to retain separate legal counsel of
its own choice to conduct the defense and all related matters in connection with
any Claim, and such counsel shall to the fullest extent, consistent with its
professional responsibilities, cooperate with Company and legal counsel
designated by Company.


2.  
Company will not, without the prior written consent of each Indemnified Party
settle, compromise or consent to the entry of any judgment in any pending or
threatened Claim in respect of which indemnification may be reasonably sought
hereunder (whether or not any Indemnified Party is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Party against whom such
Claim may be brought from any and all liability arising out of such Claim.






--------------------------------------------------------------------------------






3.  
In the event the indemnity provided for hereunder is unavailable or insufficient
to hold any Indemnified Party harmless, then Company shall contribute to amounts
paid or payable by an Indemnified Party in respect of such Indemnified Party’s
losses, claims, damages and liabilities as to which the indemnity provided for
hereunder is unavailable or insufficient (i) in such portion as appropriately
reflects the relative benefits received by Company, on the one hand, and the
Indemnified Party, on the other hand, in connection with the matters as to which
losses, claims, damages or liabilities relate, or (ii) if the allocation
provided by (i) above is not permitted by applicable law, in such proportion as
appropriately reflects not only the relative benefits referred to in clause (i)
but also  the relative fault of Company, on the one hand, and the Indemnified
Party, on the other hand, as well as any other equitable considerations.  The
amounts paid or payable by a party in respect of losses, claims, damages and
liabilities referred to above shall be deemed to include any reasonable legal or
other out-of-pocket fees and expenses incurred in defending any litigation,
proceeding or other action or claim.  Notwithstanding the provisions hereof,
VFIN’s share of the liability hereunder shall not be in excess of the amount of
fees actually received by VFIN under the Agreement (excluding any amounts
received as reimbursement of expenses by VFIN).



4.  
These Indemnification Provisions shall remain in full force and effect and
survive the expiration of the term of the Agreement, and shall be in addition to
any liability that Company might otherwise have to any Indemnified Party under
the Agreement or otherwise.



5.  
Each party hereto consents to personal jurisdiction and service of process and
venue in any court in the State of New York in which any claim for indemnity is
brought by any Indemnified Person, except as provided in Section 12 (c) of the
Agreement.





VFINANCE INVESTMENTS, INC.


By:           /s/                    
Jonathan C. Rich
Executive Vice President, Investment Banking




MORTGAGEBROKERS.COM HOLDINGS, INC.


By:           /s/                        
Alex Haditaghi
Chief Executive Officer





